i          i        i                                                                 i      i      i




                                   MEMORANDUM OPINION


                                          No. 04-09-00083-CV

                                            Martha S. CRUZ,
                                               Appellant

                                                    v.

                                           Brad BECK, et al.,
                                               Appellee

                        From the 73rd Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2006-CI-17431
                                  Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 17, 2009

DISMISSED FOR WANT OF PROSECUTION

           On February 26, 2009, appellant filed an Affidavit of Inability, asserting she does not have

the necessary finances to pay for the clerk’s record or reporter’s record in this appeal. On March 4,

2009, we abated this cause to the trial court for a determination of whether the appeal is frivolous.

On March 17, 2009, the trial court conducted a hearing on this issue and concluded appellant’s
                                                                                         04-09-00083-CV

appeal was frivolous and, therefore, she was not entitled to a free record on appeal. Accordingly,

on April 3, 2009, this court ordered appellant to provide written proof to this court no later than April

13, 2009 that the clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee

for preparation of the clerk’s record. Our order informed appellant that if she failed to respond

within the time provided, this appeal would be dismissed for want of prosecution. See TEX . R. APP .

P. 37.3(b). Appellant responded with a letter to this court stating she was unable to pay for the

clerk’s record and that she should not be required to pay for the record.

        On May 1, 2009, this court again ordered appellant to provide written proof to this court no

later than May 18, 2009 that the clerk’s fee has been paid or arrangements have been made to pay

the clerk’s fee for preparation of the clerk’s record. Our order informed appellant that if she failed

to provide such written proof, this appeal would be dismissed for want of prosecution. See TEX . R.

APP . P. 37.3(b). Appellant has not responded.

        The appeal is dismissed for want of prosecution. See TEX . R. APP . P. 38.8(a)(1), 42.3(b).

Costs of appeal are taxed against appellant.



                                                                PER CURIAM




                                                   -2-